DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 06/06/2022.  
This action is made FINAL.

2.	Claims 1-20 are pending in the case.  Claims 1, 10, and 19-20 are independent claims. 


Priority

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. 

Applicant argues Isbel is not available as prior art based on the foreign translation of the international application.

In response, in accordance with MPEP 1895

 "[i]n accordance with the conditions and requirements of section 120  of this title,... a national application shall be entitled to the benefit of the filing date of a prior international application designating the United States."  

Further, Applicant’s international application filing date of November 5, 2019 does not predate the priority dates (February and May 2019) of the prior art, Isbel US 2020/0285784 A1.  Therefore, the rejection in view of Isbel is maintained.  Additionally, in accordance with MPEP 211 
There are several procedural requirements for a later-filed application to claim the benefit of the filing date of a prior-filed application under 35 U.S.C. 120, 121, 365(c), or 386(c)… These requirements are briefly summarized below, followed by a cross-reference to the MPEP section where the requirement is discussed in greater detail.
(A) The prior-filed application must be entitled to a filing date and meet additional requirements as discussed in MPEP § 211.01.
(B) The later-filed application must name the inventor or at least one joint inventor named in the prior-filed application for a benefit claim under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)  (see MPEP § 211.01).

Applicant’s foreign translation of the priority document, submitted March 10, 2022, indicates an inventor name (Liu Baijun) different from the present application (Liu Bojun).  Therefore, the benefit of the filing date of the international application is denied.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steven Isbel et al., US 2020/0285784 A1.


Independent claim 1, Isbel discloses a method for observing a virtual environment, performed by at least one processor of a terminal (i.e. providing a simulated virtual environment – Para 20), the method comprising: 

displaying a first environment screen of an application program, the first environment screen comprising a virtual object in a first scene, and the first environment screen being a screen in which the virtual environment is observed in a first observation manner (i.e. manipulate a virtual character in virtual space – Para 20; display an exterior scene in the virtual environment – Fig. 5D);

 receiving a moving operation based on which the virtual object is moved from the first scene to a second scene, the first scene and the second scene being two different scenes of the virtual environment (i.e. a user navigates a virtual character in 3D space to move the character from the exterior scene to an interior scene – Para 87); 

adjusting the first observation manner to a second observation manner according to the moving operation, the first observation manner corresponding to the first scene, and the second observation manner corresponding to the second scene (i.e. receive input and display a corresponding viewpoint, where the viewpoint may be a dynamic exterior to interior swapping viewpoint – Para 78); and 

displaying a second environment screen of the application program, the second environment screen comprising the virtual object in the second scene, and the second environment screen being a screen in which the virtual environment is observed in the second observation manner (i.e. display the interior environment – Fig. 5E – for simulated visualization of the interior - Fig. 1).  


Claim 2, Isbel discloses the method according to claim 1, wherein the adjusting comprises: detecting that the virtual object is moved from an outdoor scene to an indoor scene according to the moving operation (i.e. a user navigates a virtual character in 3D space to move the character from the exterior scene to an interior scene – Para 87); and adjusting the first observation manner corresponding to the outdoor scene to the second observation manner corresponding to the indoor scene based on detection (i.e. receive input and display a corresponding viewpoint, where the viewpoint may be a dynamic exterior to interior swapping viewpoint – Para 78).  



Claim 3, Isbel discloses the method according to claim 2, wherein the first observation manner corresponding to the outdoor scene comprises a manner in which a camera model observes the virtual environment at a first distance from the virtual object (i.e. the exterior scene is observed from a distance and viewable as the user walks toward a building in the scene – Para 86; Fig. 5D), and the second observation manner corresponding to the indoor scene comprises a manner in which the camera model observes the virtual environment at a second distance from the virtual object (i.e. the interior scene includes objects observed from a close distance where the user/character to interact with the objects in the scene – Para 91; Fig. 5E), the camera model comprising a three-dimensional model observing around the virtual object in the virtual environment (i.e. the user views the scene around the virtual character – Fig. 5D, 5E; Para 91), and the first distance being greater than the second distance (i.e. the exterior scene is observed from a distance and viewable as the user walks toward a building in the scene – Para 86; Fig. 5D; interior scene objects observed from a close distance where the user/character to interact with the objects in the scene – Para 91; Fig. 5E).  



Independent claim 10, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 11-12, the corresponding rationale as applied in the rejection of claims 2 and 3 apply herein.


Independent claim 19, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 20, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven Isbel et al., US 2020/0285784 A1as applied to claims 1 and 10 above, and further in view of Atsushi Inomata et al., US 2018/0032230 A1.


Claims 4 and 13, Isbel discloses the method according to claim 2, wherein the first observation manner corresponding to the outdoor scene comprises a manner in which a camera model observes the virtual environment from a first perspective (i.e. providing various viewpoints, including a birds eye viewpoint, a third person viewpoint and a first person viewpoint - Para 78), and the second observation manner corresponding to the indoor scene comprises a manner in which the camera model observes the virtual environment from a second perspective (i.e. providing various viewpoints, including a birds eye viewpoint, a third person viewpoint and a first person viewpoint - Para 78) the camera model comprising a three-dimensional model observing around the virtual object (i.e. the user views the scene around the virtual character – Fig. 5D, 5E; Para 91).

Isbel fails to disclose an angle between a direction of the first perspective and a horizontal direction in the virtual environment being less than an angle between a direction of the second perspective and the horizontal direction, which Inomata discloses (i.e. a first HMD inclination and perspective views the environment using a smaller angular range of a polar angle, e.g. alpha, about the horizontal visual axis – Fig. 7A; Para 74; and a second HMD inclination and perspective view of the environment using a larger angular range of an azimuth, e.g. beta, about the horizontal visual axis – Fig. 7B; Para 74).

It would have been obvious at the effective date of invention to include Inomata’s angle between a direction of the first perspective and a horizontal direction in the virtual environment being less than an angle between a direction of the second perspective and the horizontal direction with the method of Isbel because changing the visual field of the camera controls the visual field in accordance with user movement, which provides the benefit of controlling a visual field as the user’s ling of sight direction changes (Inomata, Para 75).




Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619